OPINION DENYING A REHEARING.
In a most respectful and courteous motion for rehearing counsel say that the interest change in the note was not made with the consent of the executor, because at the time when the change was made, May 13, 1912, he was not executor. At page 73 of the abstract we find the following:
“Medill and Lee Baker, the executor, sometime after the 1911 interest was paid, made an ag'reement whereby the note was to draw seven per cent from May 19, 1912, and, as stated, these words were written in the body of the note.”
At page 77 it is said of Medill:
“He made an unauthorized contract with the executor and one of the joint makers of the note. It was altered in a material manner. This vitiates the note.”
It is also urged that the petition for sale and the advertisement covered more land than the Medill mortgage, and it is pointed out that when Medill presented his note for payment the executor had some $6,000 in his hands — “the proceeds of the sale of more land than covered by the mortgage.” Turning to the abstract again we find that the Medill mortgage seems to have covered the south half of the southwest fractional quarter of section 18, containing 80.96 acres. But the petition for sale covered this 80 and the west 30 acres of the north half of the northwest fractional quarter of section 19. The publication notice embraced the same property, as also did the return and the order of confirmation. The trial court found that—
“The receipts as shown in said first annual settlement amounted to $6,135.50, $6,050 of which was received from the sale, under the orders of the court, of the real estate herein above described” (which was the south half of the southwest fractional quarter of section 18, and the west 30 acres of the north half of the northwest fractional quarter of section 19).
It has happened more than once that attorneys in criticising us for failure to read the record have demonstrated that they themselves were laboring under a mistake concerning its contents.
The motion for a rehearing is denied.